Case 1:20-cv-00147-RDA-TCB Document 10-1 Filed 05/18/20 Page 1 of 1 PageID# 39




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                      (Alexandria Division)

 MARC STOUT, ET. AL.,                          )
                                               )
                        Plaintiff,             )
                                               )
 v.                                            )      Case No. 1:20-cv-147 (RDA/TCB)
                                               )
 SGT. MISCHOU                                  )
                                               )
 and                                           )
                                               )
 LT. BISEK,                                    )
                                               )
                        Defendants.            )


                                       PROPOSED ORDER

        THIS MATTER came before the Court on Defendants Sgt. Mischou and Lt. Bisek’s Motion

 to Dismiss filed pursuant to Fed. R. Civ. P. 12(b)(1) and (6). It appearing to the Court that the

 defendants’ Motion should be granted for the reasons set forth in pleadings; it is

        ORDERED that defendants Sgt. Mischou and Lt. Bisek’s Motion to Dismiss be and hereby

 is granted and all claims are dismissed with prejudice.



                                               ____________________________________
                                               The Honorable Rossie D. Alston, Jr.
